Citation Nr: 1608618	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-27 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Fort Harrison, Montana.  A transcript of that proceeding is of record.

In a January 2015 decision, the Board awarded the Veteran an initial 50 percent rating for service-connected posttraumatic stress disorder (PTSD) and denied entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Joint Motion for Partial Remand (Joint Motion), the parties moved to vacate the portion of the January 2015 Board decision denying a TDIU only.  Later that month, the Court entered an order granting the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran currently meets the schedular criteria for a TDIU as his combined rating is 70 percent and one disability is rated at least 40 percent disabling.   38 C.F.R. § 4.16(a).

Historically, entitlement to a TDIU was denied in an August 2012 rating decision.  A TDIU was later denied in a Statement of the Case in August 2012.  Nonetheless, the Veteran withdrew his appeal of entitlement to a TDIU in a September 2012 statement.  In December 2015, he filed another claim for a TDIU.

Notably, the Veteran has asserted a multitude of reasons he left various jobs.  He reported that his work was typically temporary in nature.  See July 2012 VA Examination Report.  He also reported that he has been unable to find work, in part, due to a poor economy.  See id.  Regarding his last job, at R.C. Willey Home Furnishings, it has been noted that the Veteran suffered a work injury of the foot which, at least in part, caused him to stop working.  See December 2015 Individual Unemployability Assessment.  

In July 2012, VA sent a letter to R.C. Willey Home Furnishings seeking information about the Veteran's employment.  To date, the employer has not responded to that request.  Further, VA has made no further efforts to obtain those records.  On remand, efforts should be made to correspond with all of the Veteran's past employers to obtain information regarding the Veteran's employment history.  See December 2015 Claim for TDIU.

Further, the Court has stated that where entitlement to TDIU is at issue, VA has a duty to supplement the record by obtaining an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board acknowledges the December 2015 Individual Unemployability Assessment.  However, that assessment does not consider the fact that the Veteran reported that he was continuing to seek work after 2010.  See January 2011 VA Treatment Record.  This is despite the Veteran's later assertions that he did not seek employment following his last job in 2010.  See December 2015 Claim for TDIU (stating that he has not tried to obtain employment since he became too disabled to work).  As such, the Board concludes that a VA examination determining the Veteran's employability is necessary.

Finally, the Veteran has reported ongoing VA treatment.  See December 2015 TDIU Claim.  On remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Correspond with the Veteran's past employers and request that each employer complete VA Form 21-4192. 

The Veteran's past employers and their addresses are listed in his December 2015 Claim for TDIU.

The procedures listed in 38 C.F.R. § 3.159 must be followed.

3. Schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (PTSD, prostate cancer status post brachytherapy, with erectile dysfunction and hypogonadism, tinnitus, bilateral tinea pedis and onychomycosis, and coronary artery disease) on his ordinary activities, to include his employability. All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall specifically answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, prostate cancer status post brachytherapy, with erectile dysfunction and hypogonadism, tinnitus, bilateral tinea pedis and onychomycosis, and coronary artery disease) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide rationales for each opinion given.

4. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

